COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


IN RE                                           §
                                                                  No. 08-16-00082-CV
AUTOZONERS, LLC                                 §
                                                             AN ORIGINAL PROCEEDIG
AND AUTOZONE,                                   §
                                                                   IN MANDAMUS
RELATORS                                        §

                                                §

                                 MEMORANDUM OPINION

        Pending before the Court is Relators’ motion to dismiss this original proceeding because

the parties have resolved the underlying dispute. See TEX.R.APP.P. 42.1(a)(1). We grant the

motion and dismiss the original proceeding. Costs are assessed against the party incurring same.

See TEX.R.APP.P. 42.1(d).



September 14, 2016
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.